Citation Nr: 1440740	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric condition, to include Posttraumatic Stress Disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim on appeal was previously characterized as a claim of service connection for PTSD.  When a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has reported diverse symptomatology and been diagnosed with several mental conditions in addition to PTSD.  See, e.g.,  June 2013 private psychological opinion; December 2012 VA examination; October 2012 VA treatment note.  Accordingly, the Board finds that the Veteran's claim is not limited solely to PTSD; instead, it is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

The issue of service connection for an acquired psychiatric condition, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied a claim of service connection for PTSD.  The Veteran submitted new and material evidence, and the claim was readjudicated and denied in January 2003, based on the absence of a PTSD diagnosis.  The January 2003 decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  Evidence received since the January 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric condition, to include PTSD.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied the Veteran's claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the January 2003 denial of service connection for PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is finding sufficient evidence to reopen the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In a May 2002 rating decision, the RO denied a claim of service connection for PTSD.  The Veteran submitted new and material evidence, and the claim was readjudicated and denied in January 2003, based on the absence of a PTSD diagnosis.  The Veteran did not appeal or submit any new and material evidence within one year of the January 2003 decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In February 2009, the Veteran filed a claim to reopen.  In January 2010, the RO reopened the claim but denied service connection.  

The January 2003 rating decision is the last final denial of the claim.  Evidence added to the record since the January 2003 denial includes, in relevant part, an August 2013 VA treatment record indicating that the Veteran has a diagnosis of PTSD.

The Board finds that this August 2013 diagnosis is "new" and "material" evidence.  The claim was previously denied because the Veteran's lacked a PTSD diagnosis.  Therefore, this is new evidence which has not been previously submitted or considered and which raises the possibility of reasonably substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD, has been received; the appeal is granted to this extent.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran claims she has PTSD of service origin; specifically, as a stressor she claims that she experienced domestic abuse from her spouse in service.  She also reports trouble sleeping, trusting people, anger issues, concentration problems, isolation, and depression due to such domestic abuse in service.  See April 2013 hearing transcript.

The Veteran has been diagnosed, in relevant part, with PTSD, see August 2013 VA psychology note; dysthymia, somatization, see June 2013 private psychological evaluation; mood disorder, personality disorder, see December 2012 VA examination, and anxiety disorder, see May 2011 VA examination.  .

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence- between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) ; 4.125(a).

A June 2013 private psychological evaluation reflects that the Veteran was diagnosed, in relevant part, with PTSD and somatization.  The private psychologist concluded that it is at least as likely as not that the Veteran's psychological disorders and symptoms are related to service, but provided no supporting rationale for his opinion.  This opinion has very limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning, and an opinion that contains only data and conclusions is not entitled to any weight).  In reaching this decision, the Board has considered Savage v. Shinseki, 24 Vet. App. 259 (2011), in which the Court of Appeals for Veterans Claims (Court) held that in certain circumstances VA has an obligation to seek clarification of a private medical examination report.  The Board finds that the circumstances in this case are not of the type requiring a remand for clarification because the Court in Savage specifically noted that its holding was "limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id. at 270.  In this case, there is no objective or factual deficiency in the June 2013 private phycologist's letter.  Instead, the letter fails to include any rationale for the opinion expressed therein.  Consequently, a remand for clarification is unnecessary.

Regarding PTSD, as explained above, an August 2013 VA psychology note reflects a PTSD diagnosis, and the record corroborates the Veteran's reports of domestic abuse.  See April 1976 police report; see also June 1977 divorce decree.  But, there is no opinion on whether the Veteran's claimed stressor is sufficient to support a PTSD diagnosis and, if so, whether there is a link-established by medical evidence- between current symptoms and the in-service stressor.  Furthermore, except for mood disorder and personality disorder, the record lacks an opinion on whether the Veteran's other diagnosed acquired psychiatric conditions are related to service.

Regarding mood disorder and personality disorder, VA examinations from December 2012 and May 2011 indicate that these conditions preexisted service.  Because the Veteran's entrance examination is normal for any psychiatric condition, the presumption of soundness attaches, and the burden is on VA to rebut this presumption.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  

To the extent that the December 2012 and May 2011 VA examiners opined that the Veteran's mood disorder and personality disorder preexisted service, such opinions are inadequate because they do not incorporate the aforementioned legal standards.  On remand, if any diagnosed acquired psychiatric condition is deemed to have preexisted service, the aforementioned legal standard must be used.
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran has met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period.

(b)  If the answer is no, please provide a full discussion regarding why the Veteran does not meet the diagnostic criteria, and also address the prior diagnoses of PTSD contained in the record, including the August 2013 VA psychology note.

(c)  If the answer is yes, opine as to whether the Veteran's claimed inservice stressor(s) is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to that stressor(s) or to nonservice related stressors.

(d)  Identify any additional acquired psychiatric conditions.

(e)  For any diagnosed acquired psychiatric conditions-including dysthymia, somatization, mood disorder, personality disorder, and anxiety disorder, is it at least as likely as not (i.e., probability of 50 percent) that any such condition was present during service or is in any way etiologically related to the Veteran's active service.  

(f) For any psychiatric disorder which was present during service:

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that such condition existed prior to the Veteran's entry into service?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that any such preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


